Exhibit 28(h)(10) under Form N-1A Exhibit 99 under Item 601/Reg. S-K SCHEDULE 1 TO SECOND AMENDED AND RESTATED SERVICES AGREEMENT (revised 6/30/10) The following lists the Funds and Shares subject to the Second Amended and Restated Services Agreement (“Agreement”) which have the ability to charge the maximum 0.25% Service Fee payable by the Funds pursuant to the Agreement. CASH TRUST SERIES, INC. Federated Government Cash Series Federated Municipal Cash Series Federated Prime Cash Series Federated Treasury Cash Series FEDERATED ADJUSTABLE RATE SECURITIES FUND Institutional Shares Institutional Service Shares FEDERATED EQUITY FUNDS Federated Capital Appreciation Fund Class A Shares Class C Shares Federated Clover Small Value Fund Class A Shares Class C Shares Federated Clover Small Value Fund Class A Shares Class C Shares Federated InterContinental Fund Class A Shares Class C Shares Federated International Strategic Value Dividend Fund Class A Shares Class C Shares Federated Kaufmann Fund Class A Shares Class C Shares Class K Shares Federated Kaufmann Large Cap Fund Class A Shares Class C Shares Class K Shares Federated Kaufmann Small Cap Fund Class A Shares Class C Shares Federated Market Opportunity Fund Class A Shares Class C Shares Federated Mid-CapGrowth Strategies Fund Class A Shares Class C Shares Class K Shares Institutional Shares Federated Prudent Bear Fund Class A Shares Class C Shares Federated Strategic Value DividendFund Class A Shares Class C Shares FEDERATED EQUITY INCOME FUND, INC. Class A Shares Class C Shares Class F Shares FEDERATED FIXED INCOME SECURITIES, INC. Federated Municipal Ultrashort Fund Class A Shares Federated Strategic Income Fund Class A Shares Class C Shares Class F Shares FEDERATED GNMA TRUST Institutional Shares Institutional Service Shares FEDERATED GOVERNMENT INCOME SECURITIES, INC. Class A Shares Class C Shares Class F Shares FEDERATED HIGH INCOME BOND FUND, INC. Class A Shares Class C Shares FEDERATED HIGH YIELD TRUST Institutional Service Shares FEDERATED INCOME SECURITIES TRUST Federated Capital Income Fund Class A Shares Class C Shares Class F Shares Federated Fund for U.S. Government Securities Class A Shares Class C Shares Federated Intermediate Corporate Bond Fund Institutional Shares Institutional Service Shares Federated Muni and Stock Advantage Fund Class A Shares Class C Shares Class F Shares Federated Prudent DollarBear Fund Class A Shares Class C Shares Federated Real Return Bond Fund Class A Shares Class C Shares Institutional Shares Federated Short-Term Income Fund Class A Shares Class Y Shares Institutional Shares Institutional Service Shares FEDERATED INCOME TRUST Federated Income Trust Class Y Shares Institutional Shares Institutional Service Shares FEDERATED INDEX TRUST Federated Max-Cap Index Fund Class C Shares Institutional Shares Institutional Service Shares Federated Mid-Cap Index Fund Institutional Service Shares FEDERATED INSTITUTIONAL TRUST Federated Government Ultrashort Duration Fund Class A Shares Institutional Service Shares Federated Intermediate Government/Corporate Fund Institutional Service Shares FEDERATED INSURANCE SERIES Federated Capital Appreciation Fund II Primary Shares Service Shares Federated Capital Income Fund II Federated Fund for US Government Securities II Federated High Income Bond Fund II Primary Shares Service Shares Federated Kaufmann Fund II Primary Shares Service Shares Federated Prime Money Fund II FEDERATED INTERMEDIATE GOVERNMENT FUND, INC. Institutional Service Shares FEDERATED INTERNATIONAL SERIES, INC. Federated International Bond Fund Class A Shares Class C Shares FEDERATED INVESTMENT SERIES FUNDS, INC. Federated Bond Fund Class A Shares Class C Shares Class F Shares FEDERATED MANAGED ALLOCATION PORTFOLIOS Federated Balanced Allocation Fund Class A Shares Class C Shares FEDERATED MDT SERIES Federated MDT All Cap Core Fund Class A Shares Class C Shares Federated MDT Large Cap Growth Fund Class A Shares Class C Shares Federated MDT Mid Cap Growth Fund Class A Shares Class C Shares Federated MDT Small Cap Core Fund Class A Shares Class C Shares Federated MDT Small Cap Growth Fund Class A Shares Class C Shares Federated MDT Balanced Fund Class A Shares Class C Shares FEDERATED MDT STOCK TRUST Institutional Service Shares Institutional Shares FEDERATED MUNICIPAL SECURITIES FUND, INC. Class A Shares Class C Shares Class F Shares FEDERATED MUNICIPAL SECURITIES INCOME TRUST Federated Michigan Intermediate Municipal Trust Class A Shares Federated Municipal High Yield Advantage Fund Class A Shares Class C Shares Class F Shares Federated New York Municipal Income Fund Class A Shares Federated Ohio Municipal Income Fund Class A Shares Class F Shares Federated Pennsylvania Municipal Income Fund Class A Shares Class A Shares FEDERATED SHORT-INTERMEDIATE DURATION MUNICIPAL TRUST Class A Shares Institutional Shares Institutional Service Shares FEDERATED STOCK AND BOND FUND Class A Shares Class C Shares FEDERATED TOTAL RETURN SERIES, INC. Federated Mortgage Fund Institutional Shares Institutional Service Shares Federated Ultrashort Bond Fund Class A Shares Institutional Shares Institutional Service Shares FEDERATED U.S. GOVERNMENT BOND FUND Institutional Service Shares FEDERATED U.S. GOVERNMENT SECURITIES FUND:2-5 YEARS Institutional Shares Institutional Service Shares FEDERATED WORLD INVESTMENT SERIES, INC. Federated International High Income Fund Class A Shares Class C Shares Class F Shares Federated International Leaders Fund Class A Shares Class C Shares Institutional Shares Federated International Small-Mid Company Fund Class A Shares Class C Shares INTERMEDIATE MUNICIPAL TRUST Federated Intermediate Municipal Trust Institutional Shares EDWARD JONES MONEY MARKET FUND Retirement Shares Investment Shares MONEY MARKET OBLIGATIONS TRUST Federated Alabama Municipal Cash Trust Federated Arizona Municipal Cash Trust Institutional Service Shares Federated Automated Cash Management Trust Cash II Shares Institutional Service Shares Federated Automated Government Cash Reserves Federated Automated Government Money Trust Federated Automated Treasury Cash Reserves Federated California Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Capital Shares Institutional Shares Institutional Service Shares Federated Connecticut Municipal Cash Trust Cash Series Shares Federated Capital Reserves Fund Federated Government Reserves Fund Federated Master Trust Federated Municipal Trust Federated Tax-Free Trust Federated Florida Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Shares Federated Georgia Municipal Cash Trust Federated Government Obligations Fund Institutional Capital Shares Institutional Shares Institutional Service Shares Trust Shares Federated Government Obligations Tax-Managed Fund Institutional Shares Institutional Service Shares Federated Liberty U.S. Government Money Market Trust Class A Shares Class C Shares Class F Shares Federated Maryland Municipal Cash Trust Federated Massachusetts Municipal Cash Trust Cash Series Shares Institutional Service Shares Federated Michigan Municipal Cash Trust Institutional Shares Institutional Service Shares Federated Minnesota Municipal Cash Trust Institutional Shares Cash Series Shares Federated Money Market Management Eagle Shares Premier Shares Federated Municipal Obligations Fund Institutional Shares Institutional Service Shares Institutional Capital Shares Federated New Jersey Municipal Cash Trust Cash Series Shares Institutional Shares Institutional Service Shares Federated New York Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Service Shares Institutional Shares Federated North Carolina Municipal Cash Trust Federated Ohio Municipal Cash Trust Cash II Shares Institutional Shares Institutional Service Shares Federated Pennsylvania Municipal Cash Trust Cash Series Shares Institutional Shares Institutional Service Shares Federated Prime Cash Obligations Fund Institutional Shares Institutional Service Shares Institutional Capital Shares Federated Prime Management Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares Federated Prime Obligations Fund Institutional Shares Institutional Service Shares Trust Shares Federated Prime Value Obligations Fund Institutional Shares Institutional Service Shares Institutional Capital Shares Tax-Free Money Market Fund Institutional Service Shares Investment Shares Federated Tax-Free Obligations Fund Institutional Shares Institutional Service Shares Federated Treasury Obligations Fund Institutional Shares Institutional Service Shares Institutional Capital Shares Trust Shares Federated Trust for Government Cash Reserves Federated Trust for U.S. Treasury Obligations Federated U.S. Treasury Cash Reserves Institutional Shares Institutional Service Shares Federated Virginia Municipal Cash Trust Cash Series Shares Institutional Shares Institutional Service Shares
